Citation Nr: 1643512	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher disability rating for service-connected right leg radiculopathy, currently with a 20 percent disability rating, effective April 9, 2010


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in relevant part, denied the Veteran's claim for a disability rating in excess of 10 percent for service-connected right leg radiculopathy.  

In a November 2012 rating decision, the RO increased the disability rating for right leg radiculopathy to 20 percent, effective April 9, 2010.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's claim for an increased disability rating for right leg radiculopathy remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The Veteran submitted an application for increased compensation based on unemployability in April 2013, listing right leg radiculopathy among the service-connected disabilities preventing him from securing or following any substantially gainful occupation.  On his application, he indicated that he became too disabled to work and was released from his full-time position on September 25, 2012.  In a November 2013 rating decision, the RO granted this claim, and awarded a TDIU effective September 25, 2012.  As the Veteran has not indicated that he was rendered unable to obtain or maintain substantially gainful employment prior to this date, and the evidence of record demonstrates that he was employed full-time until September 25, 2015, the Board finds that the issue of entitlement to an earlier effective date for the award of a TDIU, during the relevant appeal period for the issue of entitlement to a higher disability rating for right leg radiculopathy, has not been raised. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is required in order to afford the Veteran due process in the consideration of his claim.  Specifically, new relevant evidence has been associated with the claims file since the most-recent adjudication of the appeal in the November 2012 Statement of the Case, and this evidence has not yet been considered by the AOJ in connection with the Veteran's claim for a higher disability rating for right leg radiculopathy.  

In finding that the case must be sent back to the AOJ for initial consideration of the new evidence, the Board recognizes that the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  However, as the Substantive Appeal in the present case was received by VA in December 2012, this amendment is not for application.

Additionally, the Board notes that in a January 2013 statement, the Veteran's representative stated that it would be fundamentally unfair for the Board to deny the Veteran's claim for a reason not addressed by the Statement of the Case, and requested that if the Board was unable to grant the benefits sought for any such reason, it remand the case to the RO so that the Veteran could respond and further develop the record.  As the September 2013 VA examination report was obviously not considered by the RO when it issued the November 2012 Statement of the Case, remand to allow for initial consideration of such evidence by the AOJ is found warranted. 

Finally, the Board notes that the most-recent record of VA treatment in the claims file is a March 2012 Physical Medicine Rehab Outpatient Consult note from the Columbia VA Medical Center, which indicates a plan to repeat electrodiagnostic studies, to include imaging for the right lower extremity, observe the effects of new medication, and then follow up in six weeks with the results.  Therefore, the record indicates that relevant VA treatment records remain outstanding, and on remand, the AOJ should take all necessary action to obtain and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from March 2012 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, conduct any additional development deemed necessary in light of the expanded record, then readjudicate the Veteran's claim for entitlement to a higher disability rating for service-connected right leg radiculopathy.   If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




